Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.



Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive. The applicant argues for patentability on the basis of the added claim language, not previously presented, to a battery that is attached to the reference station body and is replaceable via the opening and closing of a door.  The argument is not persuasive. 
Regarding the teachings of Legras, specifically in FIG. 2, the assembly 110 clearly discloses the incorporation of batteries 270, 272 within the assembly 110 and arranged at a position below the antenna 112 wherein the housing is comprised of an upper (housing the antenna) and lower part (housing the batteries and electronics) 111. As the device is portable and uses batteries, access thereto is in the very least obvious to the skilled artisan if not inherent in view of the upper and lower parts; the incorporation of an access door for installation/replacement of batteries does not represent any advance in the field of portable electronics. In light of the applicant’s amendments, new prior art is cited showing the conventionality of an access door to house batteries of a GNSS reference station. Thus, the applicant’s arguments are moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Legras et al (9,612,335) in view of TRIMBLE R10 GNSS Receiver User Guide or TRIMBLE R7/R8 GPS Receiver User Guide.
Legras et al (9,612,335) disclose a positioning device with communication module and antenna, exemplified in FIG. 1, though not limited thereto.  The positioning device 100/200, i.e. “a reference station,” includes a communication module 120 and antenna 130 for communicating with other stations, such as a reference/rover (e.g., 10:42+, 12:17-64), a positioning antenna GNSS antenna 112 for reception of GNSS signals from satellites, and a control unit 116 for controlling the operation of the positioning antenna and the communication antenna (10:4-27). As exemplified in FIG. 2b, the positioning device further includes a housing 111 of the GNSS receiving unit which comprises an upper part in which the GNSS antenna 112 is lodged and a lower part in which components such as the processing unit, batteries 270/276  and other electronics are arranged (13:7+). The communication module as well as the communication antenna and interface may be detachable from the positioning device 100 for adapting to a different frequency band or communication technology (e.g., 10:51-11:58).  According to the teachings of Legras et al “(t)hese elements may be detachable either separately or according to other combinations. Detachable blocks or modules facilitate configuration changes” (15:41+). The processing circuitry board is shielded by elements 290 and is coupled to the antenna via connectors 118. FIG. 6 and its description (17:29+) exemplify an embodiment for a positioning device 600 (i.e. the reference station) comprising a GNSS receiving unit 610 (with its GNSS antenna 612), a communication module 620 and a communication antenna 630. The GNSS receiving unit 600 and the communication module 620 may be equivalent to any one of the GNSS receiving units and communication modules described in the document. The GNSS receiving unit 610 and the communication module 620 may be integrated within the same housing. The housing is arranged on a base or support 697 itself mounted on a tripod 698 or other kinds of geodetic pole for providing a stable installation of the GNSS receiving unit 610 and the communication module 620 relative to the ground.  The communication antenna 630 is arranged on a support 696 mounted on a geodetic pole 699 wherein a cable 633 connects the communication antenna to the communication module/control unit via a connector. Legras et al teach various techniques for attaching/detaching, such as using a pull and push system with clips (or some kind of “clip-on” system), sliding slots (or sliding grooves), screws or any other attaching system rendering the communication module/antenna detachable from the positioning device and in particular from the GNSS receiving unit (e.g., 2:46+). Legras et al further teach “(t)he communication module may be detachable from the positioning device. Thus, if it is noticed that a first communication technology with which the positioning device is configured to receive and/or transmit complementary data is not available . . . then the communication module (and the corresponding communication antenna) may be removed and replaced by another communication module (and its corresponding communication antenna) configured to receive and/or transmit another type of signal, i.e. signals in accordance with another communication technology. The possibility of modifying the communication technology with which the complementary data may be received and/or transmitted at the positioning device provides a flexibility improving the capability of distribution of complementary data” (e.g., 2:6+). The communication module and a connector arranged to attach the communication antenna to the communication module may form a single block or unit detachable from the positioning device and the detachable communication module may be inserted into the GNSS receiving unit and also be removable from the GNSS receiving unit to adapt to any available radio communication technology (e.g., 2:40+).  Additionally, the communication antenna may be detached and replaced with a communication antenna corresponding to (or adapted for reception and/or transmission of data of) the available (or selected) communication technology. In other words, once the positioning device is configured to communicate in accordance with a specific communication technology, the communication antenna may also be detached and replaced to modify the receiving and/or transmitting frequency range, i.e. to adapt to another frequency range, for reception and/or transmission of data according to the specific communication technology (e.g., 4:42+). According to Legras, “the person skilled in the art realizes that the present invention by no means is limited to the preferred embodiments described above. On the contrary, many modifications and variations are possible within the scope of the appended claims.”
TRIMBLE R10 discloses a conventional and known reference station in a similar vein as Legras and incorporates a GNSS antenna, receiver, internal radio and battery in a rugged, light-weight unit that is ideally suited as an all-on-the-pole RTK rvoer or quick setup/rapid mobilization base station (page 10) with an internal, removable battery (page 11). The upper and lower housing are shown on pages 12 and 21 with the lower housing including battery compartment with a removable battery accessed by a door that opens and closes.

    PNG
    media_image1.png
    329
    682
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    347
    684
    media_image2.png
    Greyscale

TRIMBLE R7/R8 also discloses a conventional and known reference station in a similar vein as Legras and incorporates a GNSS antenna, receiver, internal radio and battery in a rugged, light-weight unit, see for example FIGs. 3.2, 3.3 and 3.5, with FIGs. 3.3 and 3.5 showing a panel with a battery compartment catches on the bottom of the back panel in order to install/replace batteries. 

    PNG
    media_image3.png
    569
    674
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    588
    675
    media_image4.png
    Greyscale

FIG. 3.6 shows the arrangement on a tripod. Regarding the R8 embodiment, FIG. 13.2 shows the removable battery compartment (in the bottom half of the drawing).

    PNG
    media_image5.png
    674
    899
    media_image5.png
    Greyscale

Thus, the Trimble User Guides show the conventionality of a GNSS refernce station comprising a body including an access panel/door that opens and closes to install/replace a battery. It would have been obvious to one having ordinary skill in the art to modify Legras by combining a door on the device in order to easily access a battery compartment in order to install or replace a battery for powering the various components of the portable reference station in view of the conventionality of such as taught by each of TRIMBLE R10 GNSS Receiver User Guide or TRIMBLE R7/R8 GPS Receiver User Guide. Moreover, the combination shows the conventionality of a tripod for supporting the antennas and controls. One of ordinary skill in the artApplicant’s arguments are particularly pointed to the battery and access thereof. It is noted that the specification as originally filed is limited to two instances of the terminology “battery” in a single paragraph bridging pages 14-15 of the specification.  Clearly, this was not considered by the applicant at the time of filing to represent any novelty. Notwithstanding, the prior art clearly demonstrates the lack of novelty thereto.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646